[a103assignmentofmgmtagmt001.jpg]
EXHIBIT 10.3 ASSIGNMENT OF MANAGEMENT AGREEMENT This ASSIGNMENT OF MANAGEMENT
AGREEMENT (this "Assignment") dated as of September 20, 2019 is executed by and
among (i) SIR JEFFERSON, LLC, a Delaware limited liability company ("Borrower"),
(ii) JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited liability company
("Lender"), and (iii) STEADFAST MANAGEMENT COMPANY, INC., a California
corporation ("Manager"). RECITALS: A. Borrower is the owner of a multifamily
residential apartment project known as Jefferson at Perimeter Apartments, 4867
Ashford Dunwoody Road, Atlanta, Georgia 30338 (the "Mortgaged Property"). B.
Manager is the managing agent of the Mortgaged Property pursuant to a Management
Agreement dated as of June 11, 2018, and amended on August 1, 2018 and May 1,
2019, between Borrower and Manager (the "Management Agreement"). C. Pursuant to
that certain Multifamily Loan and Security Agreement dated as of the date
hereof, executed by and between Borrower and Lender (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the "Loan
Agreement"), Lender has agreed to make a loan to Borrower in the original
principal amount of $73,800,000.00 (the "Mortgage Loan"), as evidenced by that
certain Multifamily Note dated as of the date hereof, executed by Borrower and
made payable to the order of Lender in the amount of the Mortgage Loan ( as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the "Note"). D. In addition to the Loan Agreement, the Mortgage Loan and
the Note are also secured by, among other things, a certain Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt dated as of the date hereof,
which encumbers the Mortgaged Property (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the "Security Instrument";
the Loan Agreement, the Note, the Security Instrument, and all other documents
evidencing or securing the Mortgage Loan, the "Loan Documents"). Borrower is
willing to assign its rights under the Management Agreement to Lender as
additional security for the Mortgage Loan. F. Manager is willing to consent to
this Assignment and to attom to Lender upon receipt of notice of the occurrence
of an Event of Default (as hereinafter defined) by Borrower under the Loan
Documents, and perform its obligations under the Management Agreement for
Lender, or its successors in interest, or to permit Lender to terminate the
Management Agreement without liability. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Borrower, Lender and Manager agree as follows:
Assignment of Management Agreement Form 6405 Page 1 Fannie Mae 12-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt002.jpg]
AGREEMENTS: Section 1. Recitals. The recitals set forth above are incorporated
herein by reference as if fully set forth in the body of this Assignment.
Section 2. Assignment. Borrower hereby transfers, assigns and sets over to
Lender, its successors and assigns, all right, title and interest of Borrower in
and to the Management Agreement. Manager hereby consents to the foregoing
assignment. The foregoing assignment is being made by Borrower to Lender as
collateral security for the full payment and performance by Borrower of all of
its obligations under the Loan Documents. Although it is the intention of the
parties that the assignment hereunder is a present assignment, until the
occurrence of any default or failure to perform or observe any obligation,
condition, covenant, term, agreement or provision required to be performed or
observed by Borrower or any other party under any of the Loan Documents beyond
any applicable grace or cure period provided for therein ( an "Event of
Default"), Borrower may exercise all rights as owner of the Mortgaged Property
under the Management Agreement, except as otherwise provided in this Assignment.
The foregoing assignment shall remain in effect as long as the Mortgage Loan, or
any part thereof, remains unpaid, but shall automatically terminate upon the
release of the Security Instrument as a lien on the Mortgaged Property. Section
3. Representations and Warranties. Borrower and Manager represent and warrant to
Lender that (a) the Management Agreement is unmodified and is in full force and
effect, (b) the Management Agreement is a valid and binding agreement
enforceable against the parties in accordance with its terms, and ( c) neither
party is in default in performing any of its obligations under the Management
Agreement. Borrower further represents and warrants to Lender that it has not
executed any prior assignment of the Management Agreement that remains in effect
as of the date hereof, nor has it performed any acts or executed any other
instrument which might prevent Lender from operating under any of the terms and
conditions of this Assignment, or which would limit Lender in such operation.
Manager further represents and warrants to Lender that (1) Manager has not
assigned its interest in the Management Agreement pursuant to any assignment
remaining in effect as of the date hereof, (2) Manager has no notice of any
prior assignment, hypothecation or pledge of Borrower's interest under the
Management Agreement that remains in effect as of the date hereof, (3) as of the
date hereof, Manager has no counterclaim, right of set-off, defense or like
right against Borrower, and ( 4) as of the date hereof, Manager has been paid
all amounts due under the Management Agreement. Section 4. Lender's Right to
Cure. In the event of any default by Borrower under the Management Agreement,
Lender shall have the right, but not the obligation, upon notice to Borrower and
Manager and until such default is cured, to cure any default and take any action
under the Management Agreement to preserve the Assignment of Management
Agreement Form 6405 Page2 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt003.jpg]
same. Borrower hereby grants to Lender the right of access to the Mortgaged
Property for this purpose, if such action is necessary. Borrower hereby
authorizes Manager to accept the performance of Lender in such event, without
question. Any advances made by Lender to cure a default by Borrower under the
Management Agreement shall become part of the indebtedness and shall bear
interest at the Default Rate under the Loan Agreement and shall be secured by
the Security Instrument. Section 5. Covenants. (a) Borrower Covenants. Borrower
hereby covenants with Lender that, during the term of this Assignment: (1)
Borrower shall not assign Borrower's interest in the Management Agreement or any
portion thereof, or transfer the responsibility for management of the Mortgaged
Property from Manager to any other person or entity without the prior written
consent of Lender; (2) Borrower shall not cancel, terminate, surrender, modify
or amend any of the terms or provisions of the Management Agreement without the
prior written consent of Lender; (3) Borrower shall not forgive any material
obligation of the Manager or any other party under the Management Agreement,
without the prior written consent of Lender; (4) Borrower shall perform all
obligations of Borrower under the Management Agreement in accordance with the
provisions thereof, any failure of which would constitute a default under the
Management Agreement; and (5) Borrower shall give Lender written notice of any
notice or information that Borrower receives which indicates that Manager is
terminating the Management Agreement or that Manager is otherwise discontinuing
its management of the Mortgaged Property. Subject to Section 14.0l(c) of the
Loan Agreement, any of the foregoing acts described in subsections (1), (2) and
(3) of this Section 5(a) done or suffered to be done without Lender's prior
written consent shall constitute an Event of Default. (b) Affiliated Manager
Subordination. Manager agrees that: (1) (A) any fees payable to Manager pursuant
to the Management Agreement are and shall be subordinated in right of payment,
to the extent and in the manner provided in this Assignment, to the prior
payment in full of the indebtedness described in the Loan Agreement, and (B) the
Management Agreement is and shall be subject and subordinate in all respects to
the liens, terms, covenants and conditions of the Security Instrument and the
Assignment of Management Agreement Form 6405 Page3 Fannie Mae 12-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt004.jpg]
other Loan Documents and to all advances heretofore made or which may hereafter
be made pursuant to the Loan Documents (including all sums advanced for the
purposes of (i) protecting or further securing the lien of the Security
Instrument, curing Events of Default by Borrower under the Loan Documents or for
any other purposes expressly permitted by the Loan Documents, or (ii)
constructing, renovating, repairing, furnishing, fixturing or equipping the
Mortgaged Property); (2) if, by reason of its exercise of any other right or
remedy under the Management Agreement, Manager acquires by right of subrogation
or otherwise a lien on the Mortgaged Property which (but for this Section 5(b))
would be senior to the lien of the Security Instrument, then, in that event,
such lien shall be subject and subordinate to the lien of the Security
Instrument; (3) until Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Manager shall be entitled to retain for its
own account all payments made under or pursuant to the Management Agreement; (4)
after Manager receives notice (or otherwise acquires actual knowledge) of an
Event of Default, it will not accept any payment of fees under or pursuant to
the Management Agreement without Lender's prior written consent; (5) if, after
Manager receives notice (or otherwise acquires actual knowledge) of an Event of
Default, Manager receives any payment of fees under the Management Agreement, or
if Manager receives any other payment or distribution of any kind from Borrower
or from any other person or entity in connection with the Management Agreement
which Manager is not permitted by this Assignment to retain for its own account,
such payment or other distribution will be received and held in trust for Lender
and unless Lender otherwise notifies Manager, will be promptly remitted, in cash
or readily available funds, to Lender, properly endorsed to Lender, to be
applied to the principal of, interest on and other amounts due under the Loan
Documents evidencing and securing the Mortgage Loan in such order and in such
manner as Lender shall determine in its sole and absolute discretion. Manager
hereby irrevocably designates, makes, constitutes and appoints Lender (and all
persons or entities designated by Lender) as Manager's true and lawful attorney
in fact with power to endorse the name of Manager upon any checks representing
payments referred to in this Section 5(b ), which power of attorney is coupled
with an interest and cannot be revoked, modified or amended without the written
consent of Lender; (6) Manager shall notify (via telephone or email, followed by
written notice) Lender of Manager's receipt from any person or entity other than
Borrower of a payment with respect to Borrower's obligations under the Loan
Documents, promptly after Manager obtains knowledge of such payment; and (7)
during the term of this Assignment, Manager will not commence or join with any
other creditor in commencing any bankruptcy, reorganization, arrangement,
Assignment of Management Agreement Form 6405 Page4 Fannie Mae 12-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt005.jpg]
insolvency or liquidation proceedings with respect to Borrower, without Lender's
prior written consent. Section 6. Lender's Rights Upon an Event of Default. (a)
Upon receipt by Manager of written notice from Lender that an Event of Default
has occurred and is continuing, Lender shall have the right to exercise all
rights as owner of the Mortgaged Property under the Management Agreement. (b)
Borrower agrees that after Borrower receives notice (or otherwise has actual
knowledge) of an Event of Default, it will not make any payment of fees under or
pursuant to the Management Agreement without Lender's prior written consent.
Section 7. Termination of Management Agreement. After the occurrence and during
the continuance of an Event of Default, Lender (or its nominee) shall have the
right any time thereafter to terminate the Management Agreement, without cause
and without liability, by giving written notice to Manager of its election to do
so. Lender's notice shall specify the date of termination, which shall not be
less than thirty (30) days after the date of such notice. Section 8. Books and
Records. On the effective date of termination of the Management Agreement,
Manager shall tum over to Lender all books and records relating to the Mortgaged
Property (copies of which may be retained by Manager, at Manager's expense),
together with such authorizations and letters of direction addressed to tenants,
suppliers, employees, banks and other parties as Lender may reasonably require.
Manager shall cooperate with Lender in the transfer of management
responsibilities to Lender or its designee. A final accounting of unpaid fees
(if any) due to Manager under the Management Agreement shall be made within
sixty (60) days after the effective date of termination, but Lender shall not
have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession. Section 9. Notice. (a) Process of Serving Notice. All notices
under this Assignment shall be: (1) in writing and shall be: (A) delivered, in
person; Assignment of Management Agreement Form 6405 PageS Fannie Mae 12-17 ©
2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt006.jpg]
(B) mailed, postage prepaid, either by registered or certified delivery, return
receipt requested; (C) sent by overnight courier; or (D) sent by electronic mail
with originals to follow by overnight courier; (2) addressed to the intended
recipient at its respective address set forth at the end of this Assignment; and
(3) deemed given on the earlier to occur of: (A) the date when the notice is
received by the addressee; or (B) if the recipient refuses or rejects delivery,
the date on which the notice is so refused or rejected, as conclusively
established by the records of the United States Postal Service or any express
courier service. (b) Change of Address. Any party to this Assignment may change
the address to which notices intended for it are to be directed by means of
notice given to the other parties to this Assignment in accordance with this
Section 9. (c) Default Method of Notice. Any required notice under this
Assignment which does not specify how notices are to be given shall be given in
accordance with this Section 9. ( d) Receipt of Notices. Borrower, Manager and
Lender shall not refuse or reject delivery of any notice given in accordance
with this Assignment. Each party is required to acknowledge, in writing, the
receipt of any notice upon request by the other party. Section 10. Counterparts.
This Assignment may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument. Section 11.
Governing Law; Venue and Consent to Jurisdiction; Waiver of Jury Trial. (a)
Governing Law. This Assignment shall be governed by the laws of the jurisdiction
in which the Mortgaged Property is located (the "Property Jurisdiction"),
without regard to the application of choice of law principles. Assignment of
Management Agreement Form 6405 Page 6 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt007.jpg]
(b) Venue; Consent to Jurisdiction. Any controversy arising under or in relation
to this Assignment shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Assignment. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise. (c)
WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF BORROWER, LENDER, AND MANAGER (i) COVENANTS AND AGREES NOT TO ELECT A TRIAL
BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS ASSIGNMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER, LENDER, AND MANAGER, THAT IS
TRIABLE OF RIGHT BY A JURY, AND (ii) WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE
FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,
KNOWINGLY AND VOLUNTARILY, WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL. Section
12. Severability; Amendments. The invalidity or unenforceability of any
provision of this Assignment shall not affect the validity or enforceability of
any other provision of this Assignment, all of which shall remain in full force
and effect. This Assignment contains the complete and entire agreement among the
parties as to the matters covered, rights granted and the obligations assumed in
this Assignment. This Assignment may not be amended or modified except by
written agreement signed by the parties hereto. Section 13. Construction. ( a)
The captions and headings of the sections of this Assignment are for convenience
only and shall be disregarded in construing this Assignment. (b) Any reference
in this Assignment to an "Exhibit" or "Schedule" or a "Section" or an "Article"
shall, unless otherwise explicitly provided, be construed as referring,
respectively, to an exhibit or schedule attached to this Assignment or to a
Section or Article of this Assignment. All exhibits and schedules attached to or
referred to in this Assignment, if any, are incorporated by reference into this
Assignment. (c) Any reference in this Assignment to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time. (d) Use of the singular in this Assignment includes the plural and
use of the plural includes the singular. Assignment of Management Agreement Form
6405 Page 7 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt008.jpg]
(e) As used in this Assignment, the term "including" means "including, but not
limited to" or "including, without limitation," and is for example only and not
a limitation. (f) Whenever Borrower's knowledge is implicated in this Assignment
or the phrase "to Borrower's knowledge" or a similar phrase is used in this
Assignment, Borrower's knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower's knowledge after reasonable and diligent inquiry and
investigation. (g) Unless otherwise provided in this Assignment, if Lender's
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender's
sole and absolute discretion. (h) All references in this Assignment to a
separate instrument or agreement shall include such instrument or agreement as
the same may be amended or supplemented from time to time pursuant to the
applicable provisions thereof. (i) "Lender may" shall mean at Lender's
discretion, but shall not be an obligation. [Remainder of Page Intentionally
Blank] Assignment of Management Agreement Form 6405 Page 8 Fannie Mae 12-17 ©
2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt009.jpg]
IN WITNESS WHEREOF, Borrower, Lender and Manager have signed and delivered this
Assignment under seal (where applicable) or have caused this Assignment to be
signed and delivered under seal (where applicable), each by its duly authorized
representative. Where applicable law so provides, Borrower, Lender and Manager
intend that this Assignment shall be deemed to be signed and delivered as a
sealed instrument. BORROWER: SIR JEFFERSON, LLC, a Delaware limited liability
company By: STEADFAST INCOME ADVISOR, LLC, a Delaware limited liability company,
Its Manager Address: 18100 Von Karman Ave. Suite 500 Irvine. Ca 92612 Attn:
Kevin J. Keatinl.!. Ana Marie del Rio [SIGNATURES CONTINUE ON NEXT PAGE]
Assignment of Management Agreement Form 6405 Page S-1 Fannie Mae 12-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt010.jpg]
LENDER: JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited liability
company By: ___Q~~=="S\--::::-=~"""'..d...,,_~::::__:::::::=~_.1.!(S~E~Ac!:.1.L}
Name: Rhonda D. Peare Title: Closing Coordinator Address: 2177 Youngman A venue
St. Paul, Minnesota 55116 [SIGNATURES CONTINUE ON NEXT PAGE] Assignment of
Management Agreement Form 6405 Page S-2 Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[a103assignmentofmgmtagmt011.jpg]
MANAGER: STEADFAST MANAGEMENT COMPANY, INC., a Address: 18100 Von Kannan Avenue,
Suite 500 Irvine. CA 92612 Assignment of Management Agreement Form 6405 Page S-3
Fannie Mae 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 